Citation Nr: 0105861	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
traumatic left varicocele.


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

The current appeal arose from April and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for an eye disorder, and 
for deep vein thrombosis of the left lower extremity, and 
denied entitlement to a compensable evaluation for a left 
varicocele.

In January 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for an eye disorder, and deep vein thrombosis of 
the left lower extremity, and remanded to the M&ROC the claim 
of entitlement to an increased (compensable) evaluation for a 
traumatic left varicocele for further development and 
adjudicative actions.

In December 2000 the M&ROC affirmed the denial of entitlement 
to an increased (compensable) evaluation for a traumatic left 
varicocele.

The case has been returned to the Board for further appellate 
review.

The Board notes that in December 2000 the veteran revoked his 
power of attorney with the Disabled American Veterans, and 
has not since appointed another representative.  The veteran 
also made references to genitourinary disorders for which 
service connection has not been granted.  He appears to be 
raising a claim of entitlement to service connection for 
additional genitourinary disorders.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

The veteran's left varicocele may reasonably be determined to 
be productive of left orchialgia.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 10 
percent for a traumatic left varicocele have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen in 1958 for treatment of a bilateral 
varicocele.

VA conducted a special urological examination of the veteran 
in March 1983.  He presented with many complaints regarding 
his testicles and penis.  The complaints had been ongoing for 
many years.  The examiner, in pertinent part, found a 
varicocele on the left, of mild to moderate degree.

In June 1983 the RO granted entitlement to service connection 
for a left varicocele with assignment of a noncompensable 
evaluation.

An official special genitourinary examination for VA 
compensation purposes was conducted in February 1984.  A 
varicocele on the left was noted.  The left varicocele was 
considered to be a congenital problem.  Bilateral testicular 
atrophy was considered consistent with the aging process.

A December 1985 VA outpatient treatment report shows the 
status of the veteran's left varicocele had not changed.  

An official genitourinary examination of the veteran for VA 
compensation purposes was conducted in March 1992.  The 
examiner pertinently recorded a first degree varicocele on 
the left.  The examiner noted that a varicocele was a 
congenital problem.  Both testicles were noted to be atrophic 
which was not uncommon due to the veteran's age.


VA conducted a special genitourinary examination of the 
veteran in July 1998.  It was noted that the veteran was 
currently disabled due to a back condition and was not 
employed.  On examination both testicles were descended, with 
the left slightly lower than the right.  There was no obvious 
mass or swelling of the testicles in comparison to the left 
and right.  However, on palpation of the testicles, there was 
a very slight varicocele superior to the testicle in what 
appeared to be 4-5 small strands of varicocele.  The examiner 
pertinently diagnosed a small spermatic varicocele.

An official special genitourinary examination of the veteran 
for VA compensation purposes was conducted in May 2000.  It 
was reported by history that the veteran had had a problem 
since basic training when he was kicked in the scrotum by 
another recruit.  He had had recurrent scrotal pain since 
that time.  He had had a varicocele which was present and 
caused some recurrent pain.  He had some complaints of 
urinary incontinence which by history, sounded like it was 
post void dribbling.  He complained of slow urination.  He 
had nocturia twice nightly and no urinary tract infections 
since August 1996.  Urinalysis was said to look clear.  

The pertinent diagnostic impression was left orchialgia with 
varicocele.  The examiner pertinently commented that the 
veteran had a left varicocele which the examiner considered 
to be a congenital problem, and not traumatic in nature.  The 
examiner further noted that the veteran had some recurrent 
orchialgia which may or may not be related to his varicocele.  
The examiner also noted recurrent urinary tract infections 
considered to be recurrent prostatitis.

A September 2000 VA urology examination report shows that the 
veteran had a flexible cystorethroscopy.  The entire anterior 
and bulbar urethra were normal without stricture formation.  
The prostatic urethra showed bilobar hypertrophy which was 
visually obstructive.  The postoperative diagnosis was early 
benign prostatic hypertrophy and normal bladder.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
injury and their attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A varicocele may be rated by analogy to testicular atrophy.  
A noncompensable evaluation may be assigned for complete 
atrophy of one testis, and 20 percent for complete atrophy of 
both testes.  38 C.F.R. § 4.115b; Diagnostic Code 7523 
(2000).

A varicocele may be rated by analogy to testis removal.  A 
noncompensable evaluation may be assigned for removal of one 
testis, and 20 percent for removal of both testes.  38 C.F.R. 
§ 4.115b; Diagnostic Code 7524 (2000).

A varicocele may be rated by analogy to epidymo-orchitis, 
chronic only.  A rating may be assigned as for urinary tract 
infection.  A 10 percent evaluation may be assigned for 
urinary tract infection with long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115b; Diagnostic Code 7525.

A varicocele may be rated by analogy to scars.  A 10 percent 
evaluation may be assigned for superficial scars which are 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (2000).  A 10 percent 
evaluation may be assigned for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (2000).  Other scars are rated 
on limitation of function of part affected.  38 C.F.R. 
§ 4.118; Diagnostic Code 7805 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000), modifying 
the adjudication of all pending claims.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
without first being considered by the RO.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.

In the January 2000 remand of the case to the RO for further 
development, the Board requested that the RO contact the 
veteran to afford him the opportunity to identify all sources 
of treatment for his left varicocele.  The veteran did 
identify his known sources of treatment, and in accordance 
with his directives, the RO associated with the claims file 
legible copies of the veteran's complete treatment reports.  
Additionally, the Board requested that the RO schedule the 
veteran for a contemporaneous comprehensive VA examination 
for the purpose of ascertaining the nature and extent of 
severity of his left varicocele.  The RO scheduled and the 
veteran additional a special genitourinary examination which 
is discussed in detail below.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law with respect to the 
duty to assist would only serve to further delay resolution 
of the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The RO has evaluated the veteran's left varicocele as 
noncompensable.  It has applied various provisions of the 
Rating Schedule which address the evaluation of genitourinary 
disabilities, but has found that the evidentiary record does 
not support assignment of a compensable evaluation.  The 
Board agrees that, on the basis of the evidentiary record as 
presently constituted, a compensable evaluation for the 
veteran's left varicocele may not be assigned under the 
pertinent genitourinary criteria.

In this regard, the Board notes that the VA genitourinary 
examinations to date have not found the veteran's left 
varicocele to be productive of any disablement other than 
left orchialgia or pain.  The VA examiners have otherwise 
attributed the veteran's considerable genitourinary 
symptomatology to various disorders such as prostatitis for 
which service connection has not been granted.  Moreover, a 
VA examiner has related only the veteran's left orchialgia to 
his service-connected left varicocele, and even that symptom 
was not considered definite.

There are alternative rating criteria upon which to predicate 
a grant of a compensable evaluation for the genitourinary 
symptomatology diagnosed as left orchialgia, which in the VA 
examiner's opinion, may or may not be related to his left 
varicocele.  The left varicocele may be rated by analogy to a 
tender and painful scar, thereby warranting entitlement to a 
10 percent evaluation under diagnostic code 7804.  



The additional rating criteria providing for an evaluation in 
excess of 10 percent provide no basis for a grant of a higher 
evaluation as such genitourinary symptomatology has not been 
found to be reflective of manifestations of the veteran's 
service-connected left varicocele.  Accordingly, there exists 
no basis for assignment of an evaluation in excess of 10 
percent on the basis of regular schedular standards.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation.  The RO did not grant entitlement 
to an increased (compensable) evaluation for the left 
varicocele on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The currently granted 10 percent evaluation adequately 
compensates the veteran for the current nature and extent of 
severity of his left varicocele.  The left varicocele has not 
been reported to require frequent inpatient care or to 
markedly interfere with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for a traumatic left varicocele is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

